829 So. 2d 299 (2002)
Clifton GILL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-2582.
District Court of Appeal of Florida, Second District.
October 23, 2002.
GREEN, Judge.
Clifton Gill challenges the order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court's denial of the first ground of appellant's motion but reverse the denial of the second and third grounds and remand to the trial court to consider the claims presented in those grounds.
In his first ground, Gill presented a claim of ineffective assistance of counsel. We affirm, without comment, the trial court's denial of this claim. In his second and third grounds, Gill claimed that the primary offense at conviction was improperly scored as a level nine rather than a level eight offense on the sentencing guidelines' offense severity ranking chart. A claim that a sentencing guidelines score-sheet was improperly scored is cognizable in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) "where the error can be corrected based on the face of the record and the movant so alleges." McCullough v. State, 805 So. 2d 86, 87 (Fla. 2d DCA 2002). Gill's particular claims are cognizable in a rule 3.800(a) motion. See Holt v. State, 781 So. 2d 498 (Fla. 5th DCA 2001).
*300 In its order, the trial court recognized that grounds two and three of Gill's motion raised rule 3.800(a) claims that the sentence was illegal but refused to consider them because Gill's motion was filed pursuant to rule 3.850. The trial court was in error. Where a movant files a properly pleaded claim but incorrectly styles the postconviction motion in which it was raised, the trial court must treat the claim as if it had been filed in a properly styled motion. See Hogan v. State, 799 So. 2d 1095 (Fla. 2d DCA 2001) (holding that properly pleaded rule 3.850 claim should have been treated as such by trial court even though motion was styled as one to correct sentence). Furthermore, subsection (1)(a) of rule 3.850 states that a rule 3.850 motion may raise a claim for relief that a sentence was imposed in violation of the laws of Florida. Accordingly, we reverse the trial court's denial of grounds two and three and remand for further proceedings.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and CASANUEVA, JJ., Concur.